Citation Nr: 0315505	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-03 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
sinusitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
service-connected disorder of the prostate gland.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to July 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran's case was remanded for 
additional development in December 2000.  It is again before 
the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected sinusitis is manifested 
by more than six non- incapacitating episodes per year 
characterized by headaches and pain.  The veteran's service-
connected sinusitis has not required radical surgery or been 
manifested by chronic osteomyelitis, near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

2.  The veteran's prostate disorder is manifested by urinary 
tract infections that require intermittent intensive 
management through the use of antibiotics.  The veteran's 
prostate disorder does not require hospitalization or 
continuous intensive management.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating 
for service-connected sinusitis have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6512 
(2002).

2.  The criteria for the assignment of a 10 percent rating 
for a service-connected prostate disorder have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7527 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from November 1977 to July 
1979.  He submitted an informal claim for entitlement to 
increased ratings for service-connected sinus and prostate 
conditions in February 1997.  The veteran submitted a 
statement in November 1997 wherein he requested that the RO 
contact his private physicians to obtain pertinent medical 
records.  He included authorization forms to obtain records 
from R. H. Stackpole, M.D., and T. Thomas, M.D.  The RO wrote 
to both physicians in December 1997.  The veteran was 
apprised of the RO's action by separate correspondence, also 
dated in December 1997.

Records from Dr. Stackpole were received in December 1997.  
The records related to treatment provided from October 1996 
to November 1997.  The veteran was evaluated in October 1996 
for genitourinary (GU)-related complaints.  Dr. Stackpole 
noted a history of a kidney infection 10 years earlier.  He 
also noted a history of nonspecific urethritis.  He reported 
the physical examination as normal and indicated that he 
would treat the veteran's complaints as prostatitis.  The 
veteran was prescribed Cipro.  The veteran was seen again in 
November 1996 when he was prescribed additional antibiotics.

There is no indication in the claims file that a response was 
received from Dr. Thomas.

The veteran submitted his formal claim for disability 
compensation benefits in December 1997.

The veteran was afforded a VA examination in March 1998.  The 
veteran complained of chronic headaches and occasional nose 
bleeds.  He was noted to have chronic sinusitis.  He also 
complained of having hematuria off and on.  He related that 
he had undergone a cystoscopy the previous week that was 
negative.  The examiner reported no abnormality in the 
examination of the head, face, nose, sinuses, mouth or 
throat.  The examiner noted that the veteran was treated for 
prostatitis in the past.  The results of a urinalysis were 
interpreted as abnormal with increased values for white and 
red blood cells.  A complete blood count (CBC) was 
interpreted as abnormal with a low white blood cell count.  
The pertinent diagnoses were chronic sinusitis with headaches 
and hematuria.

The RO denied a compensable disability evaluation for the 
veteran's sinus and prostate conditions by way of a rating 
decision dated in April 1998.  The veteran submitted his 
notice of disagreement with the rating action in July 1998.  
He asserted that his sinus and prostate conditions caused him 
a lot of discomfort on a daily basis.

The veteran testified at a Central Office hearing in August 
2000.  The veteran testified that he suffered from prostate 
infections that would cause problems with urinary tract 
infections (UTI).  The veteran said that he took "Levacquil 
[sic]" when needed to relieve his symptoms.  He said that he 
had taken it three times in 2000.  The medication was 
prescribed by his private urologist, M. Mose, M.D.  The 
veteran said that he did not receive any treatment from VA.  
The veteran said that he used to see his doctor about three 
times a month for 2-3 years but since he was able to identify 
the condition, he was now able to call and request a 
prescription to treat the symptoms.  The veteran said he 
would have to take the medication for approximately three 
weeks for each course of treatment.  The veteran also 
testified about past efforts to determine the source of his 
hematuria.  He said no source for the condition was 
identified.  The veteran's main complaint regarding his 
sinusitis was headaches.  He said he had a new doctor for 
treatment of his sinuses and had been prescribed medication 
for his headaches.  The veteran also said he would experience 
a discharge and his face would swell around his eyes.  He 
said he would have heavy coughing with mucus and a feeling of 
general discomfort.  The veteran said he would suffer through 
his symptoms at work rather than risk his job by taking time 
off.  He said he experienced his symptoms at least 3-4 times 
per week.  He had been prescribed Fioricet by a Dr. Bias.  He 
took the medication as needed.  The veteran felt that his 
March 1998 VA examination was inadequate in that the examiner 
failed to fully identify all of his problems.  He said that 
his hematuria was an ongoing problem.  He also said that he 
sometimes would have to void maybe 5 times an hour.  
Sometimes he would have to void 10 times a night.  The 
nighttime voiding would interrupt his sleep.  He had never 
had to wear absorbent materials.  The veteran further 
testified that he had never had surgery for his sinusitis.  
The veteran said that his sinus medication was Fioricet.  He 
did not know if it was an antibiotic.  

In May 2001, the veteran submitted evidence of a magnetic 
resonance imaging (MRI) study of the brain.  The MRI was done 
in April 2001.  The report indicated that there was mild 
bilateral ethmoidal sinus mucosal disease (chronic) with 
small decreased retention cyst versus polyp at the base of 
the left maxillary sinus, and to a lesser extent, the right 
maxillary sinus base.  The final impression was chronic sinus 
disease.

The RO wrote to the veteran in May 2001 and advised him of 
the VCAA and VA's duty to provide notice of the 
evidence/information needed to complete and substantiate his 
claims and VA's duty to assist in the development of his 
claims.  The veteran was also requested to provide the 
necessary authorization for the RO to obtain private 
treatment records from Dr. Mose, Dr. Bias, and Dr. Stackpole.  
The veteran was further advised that he could submit the 
evidence to the RO if he desired.

There is no indication in the claims file that the veteran 
responded to the RO's May 2001 letter.

The veteran did submit records from R. Vinnakota, M.D., an 
otolaryngologist, dated in May 2001.  Dr. Vinnakota noted 
that the veteran was referred for evaluation with a history 
of nasal obstruction, postnasal drip and difficulty in 
breathing through the nose.  Dr. Vinnakota reported that the 
veteran's mid-facial headaches were getting worse.  He noted 
that the veteran had undergone a MRI study in April 2001 that 
showed evidence of bilateral ethmoid and maxillary sinusitis.  
The veteran had no known history of allergies but had never 
been tested.  The veteran reported increased symptoms during 
the spring and fall.  The veteran had not been taking any 
medication for allergies or infections.  Dr. Vinnakota 
reported that the nasal mucosa was mildly congested.  There 
was hypertrophy of the middle and inferior turbinates.  There 
was mucoid drainage from both the middle meati.  There was no 
evidence of any polyps.  The mucosa itself was described as 
pale, and allergic looking.  Oropharyngeal and laryngeal 
examinations were reported to be within normal limits.  The 
impression was acute exacerbation of chronic rhinitis and 
sinusitis.  A computed tomography (CT) scan of the sinuses 
was recommended.  The veteran was started on a course of 
nasal steroids and antibiotics to see if it would resolve his 
symptoms.

The veteran underwent a CT scan of the paranasal sinuses in 
May 2001.  The report indicated some mild sinus disease, 
especially along the posterior ethmoid air cells.  The report 
also said that there were retention cysts or polyps along 
both inferior maxillary sinuses.  There was mild sinus 
mucosal thickening in both maxillary sinuses as well.  

The veteran was afforded a VA otolaryngology examination in 
September 2001.  The examiner noted that the recent CT scan 
showed evidence of active sinus disease.  The examiner 
reported that the veteran had congested nasal mucosa, 
postnasal drip and tenderness over the maxillary sinuses.  
The larynx and pharynx showed normal mucosa, mobile vocal 
cords and no palpable neck nodes.  The diagnoses were active 
nasal sinus disease and no laryngeal or pharyngeal disease.  

The veteran was also afforded a VA GU examination in 
September 2001.  The examiner noted that the veteran had a 
history of hematuria with the most recent problem from 1998.  
The examiner said that the second incident occurred suddenly 
with lower urinary tract symptoms or urgency, frequency, and 
nocturia six times with dysuria.  He said that the 
microscopic and gross hematuria was documented.  Despite 
investigation and treatment, everything resolved one and one-
half years later.  The examiner also said that a cystoscopy 
from March 1998 was normal, showing a normal bladder and 
prostate.  An intravenous pyelogram (IVP) from February 1998 
was also normal.  The examiner's assessment was two episodes 
of gross and microscopic hematuria with lower urinary tract 
symptoms.  No cause was detected and the condition resolved 
spontaneously despite medications.

The veteran's disability rating for sinusitis was increased 
to 10 percent in May 2002.  The rating for his prostate 
disability was continued as noncompensable.

The GU examiner provided an addendum to his report in October 
2002.  The examiner noted that private medical records 
reported that the veteran had an irritation around the meatus 
in October 1996.  He also had a slight discharge at that the 
time.  The veteran had a good stream and no dysuria.  The 
examiner added that the veteran had recently been seen by his 
primary care doctor.  The veteran's urine showed microscopic 
signs of hematuria and significant proteinuria.  The examiner 
remarked that the veteran declined examination.  The examiner 
also stated that the veteran clearly expressed that he was 
claiming compensation for sinus trouble and not really 
looking for compensation for prostate trouble.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes. 38 C.F.R. § 
4.27 (2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  

At the outset the Board notes that the veteran's claims file 
is missing and that a rebuilt file is used in the 
adjudication of this claim.  The veteran's current claim for 
increased ratings for his disabilities was received in 
February 1997.  

A.  Sinusitis

The veteran's sinusitis has been rated as 10 percent 
disabling by the RO under Diagnostic Code 6512 for chronic 
frontal sinusitis.  38 C.F.R. § 4.97 (2002).  Under 
Diagnostic Code 6512, a 10 percent rating is assigned where 
there are one or two incapacitating episodes per year or 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting.  A 30 percent rating 
is applicable when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following this code explains that 
an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97.

A review of the medical evidence of record reveals that the 
veteran's primary symptom of his sinusitis is his headaches.  
The veteran complained of headaches at his March 1998, 
September 2001, and March 2002 VA examinations.  His private 
evaluation by Dr. Vinnakota also noted that the veteran's 
mid-facial headaches were getting worse.  The veteran 
testified in August 2000 that he experienced frequent 
headaches and was prescribed Fioricet to treat the headaches.  

The several MRI and CT scan results do show evidence of 
chronic sinus disease.  The evidence of record does not show 
repeated incapacitating episodes requiring bedrest and 
treatment with antibiotics.  However, the Board finds that 
the evidence of record does demonstrate that the veteran 
suffers from more than six non-incapacitating episodes per 
year to warrant the assignment of a 30 percent rating.  

The evidence does not show that the veteran satisfies the 
criteria for a 50 percent disability rating.  There is no 
evidence of surgery, as contemplated under the diagnostic 
code, and the veteran testified at his August 2000 hearing 
that he had never had surgery for his sinusitis.  Further, 
there is no evidence of near constant sinusitis.  As noted 
above, the primary symptom of veteran's sinusitis is 
headaches.  As such, the veteran's symptomatology more 
closely approximates the rating criteria for a 30 percent 
rating under Diagnostic Code 6512.

The Board notes that the veteran was requested to provide the 
records from his private physician or allow the RO to obtain 
the records.  However, the veteran failed to provide the 
request records and did not provide the necessary 
authorization for the RO to obtain the records.  

B.  Prostate

The veteran's service-connected prostate disorder is 
evaluated as noncompensably disabling under 38 C.F.R. 4.115b, 
Diagnostic Code 7527 (2002).  Diagnostic Code 7527 provides 
that prostate conditions will be rated based on voiding 
dysfunction or a urinary tract infection (UTI), whichever is 
predominant.  38 C.F.R. § 4.115a (2002).  The RO has rated 
the veteran's disability as an UTI.

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding. 38 C.F.R. § 
4.115a.  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  
There is no evidence of the veteran having any urine leakage 
that requires the wearing of absorbent materials.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. § 4.115a.  A 20 percent rating 
contemplates daytime voiding interval between 1 and 2 hours, 
or awakening to void 3 to 4 times per night.  A 10 percent 
rating contemplates daytime voiding interval between 2 and 3 
hours, or awakening to void 2 times per night.  There is no 
medical evidence of record to show that the veteran has a 
voiding interval between 1 and 2 hours during the day or that 
he is awakened to void 3 to 4 times per night.  Further, 
there is no evidence of the veteran having a regular daytime 
voiding interval of between 2 and 3 hours or having to void 2 
times per night on a regular basis.  The veteran testified as 
to his frequency of voiding when he was experiencing an 
ongoing infection.  However, the condition would resolve with 
the use of medications and was not constant, nor frequent.  

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 10 percent rating 
contemplates marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following:  (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A noncompensable rating 
contemplates obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
There is no evidence of record to show that the veteran has 
experienced any obstructed voiding at any time to warrant the 
assignment of a disability rating under this criteria.  

Under 38 C.F.R. § 4.115a, a 10 percent rating for UTI is 
warranted where there is long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent rating is assigned where 
there are recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  

In regard to UTI, the veteran testified in August 2000 that 
he was prescribed medication to treat the symptoms of his 
UTIs.  He said that he had been taking the medication since 
1997 or 1998.  He said he knew the symptoms of an infection 
and would take the medication to relieve the symptoms.  He 
said that he had used the medication three times at the time 
of the August 2000 hearing and that each use would be for a 
course of several weeks.

The private treatment records from Dr. Stackpole show that 
the veteran was prescribed Cipro in October 1996.  He was 
later prescribed Doxycycline in November 1996.

The Board notes that the veteran was requested to provide the 
records from his private urologist or allow the RO to obtain 
the records.  However, the veteran failed to provide the 
requested records and did not provide the necessary 
authorization for the RO to obtain the records.  

When all the evidence of record is considered, the Board 
finds that the veteran satisfies the criteria for a 10 
percent rating for his prostate condition for UTI.  This is 
so because his description of the medication regimen required 
over the course of several weeks appears to be what is 
contemplated by the phrase "intermittent intensive 
management."  38 C.F.R. § 4.115a.  Nevertheless, as 
explained above, his symptoms do not meet the criteria for a 
rating greater than 10 percent.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the question of 
entitlement to a rating greater than 30 percent for sinusitis 
or a rating greater than 10 percent for a prostate disorder.  
The Board is unable to identify a reasonable basis for 
granting ratings higher than those awarded in the instant 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2001).  The Board notes that 38 C.F.R. § 3.102 was amended 
in August 2001, effective as of November 9, 2000.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change 
to 38 C.F.R. § 3.102 eliminated the reference to submitting 
evidence to establish a well-grounded claim and did not amend 
the provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to substantiate a claim in this case.  The veteran is 
claiming increased ratings for his service-connected 
sinusitis and prostate disorder.  He has been advised of the 
evidence required to warrant an increase in his disability 
ratings.  The case was remanded in December 2000 to provide 
for additional development of evidence to substantiate his 
claims.  Additional evidence was obtained, and there is no 
additional information or evidence needed to complete his 
claims.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that, 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, notice is to be provided to advise that, if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b) (2002), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The claims have been under development and consideration 
since February 1997.  The veteran was initially denied 
increased ratings for his sinusitis and prostate disorder in 
April 1998.  The veteran expressed his disagreement with the 
denial and was issued a statement of the case in October 1998 
that provided notice of what the veteran needed to show to 
warrant the assignment of increased ratings for his 
disabilities.  

The veteran testified at a hearing in August 2000.  His case 
was remanded for additional development in December 2000 to 
include specific notice of the provisions of the VCAA and 
VA's new duties under the VCAA.

The RO wrote to the veteran in May 2001 and informed him of 
the VCAA and VA's duty to provide notice of evidence needed 
to substantiate his claims and VA's duty to assist in the 
development of his claims.  The veteran was specifically 
requested to provide the private treatment records of the 
several physicians he identified in his August 2000 testimony 
or to authorize the RO to obtain the records on his behalf.  
Further, the veteran was asked to identify any source of 
information or evidence that would be beneficial to his 
claims.

The veteran provided private treatment records from Dr. 
Vinnekota in May 2001 but failed to provide the records from 
his primary care physicians, to include his urologist.  He 
also failed to provide the RO with the necessary 
authorizations to obtain the records on his behalf.

The RO provided the veteran with updated examinations in 
September 2001, March 2002 and October 2002.  The veteran's 
disability rating for sinusitis was increased to 10 percent 
in May 2002 as a result of the private records submitted and 
VA examination results.

The veteran was issued supplemental statements of the case 
(SSOCs) in May 2002 and April 2003, respectively.  The May 
SSOC provided the basis for the RO's grant of a 10 percent 
rating and no higher for the veteran's sinusitis.  The April 
2003 SSOC addressed the continued denial of the veteran's 
claim for an increased rating for his prostate disorder.  The 
veteran was also provided with the statutory and regulatory 
provisions of the VCAA.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to justify increased ratings for his service-
connected sinusitis and prostate disabilities.  While the 
veteran's claim was adjudicated based on a rebuilt claims 
file, he was provided notice of the evidence needed to 
substantiate his claim.  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case private treatment records were obtained and 
associated with the claims file.  The veteran was requested 
to either provide specific additional private treatment 
records or to authorize VA to obtain them on his behalf but 
he failed to respond to the request.  The veteran did provide 
private treatment records from one other private physician.  
The veteran was afforded VA examinations to ensure the record 
provided adequate evidence for the rating of his 
disabilities.  The veteran also presented testimony at a 
hearing in August 2000.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.   The Board is not 
aware of any outstanding evidence.  The veteran was requested 
to provide the medical records from his several private 
physicians and he failed to respond to the request.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claims and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Entitlement to a 30 percent disability evaluation for 
service-connected sinusitis is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.

Entitlement to a 10 percent disability evaluation for a 
service-connected prostate disability is granted, subject to 
the governing regulations pertaining to the payment of 
monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

